65 F.3d 173
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Andrew WAJDA, Appellant,v.FIRST STAR BANK-St. Anthony Branch, formerly doing businessas St. Anthony National Bank, Appellee.
No. 95-1507
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 30, 1995Filed:  Sept. 8, 1995

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Andrew Wajda appeals the district court's1 denial of his January 12, 1995 motion for an extension of time in which to file a notice of appeal from a final judgment entered on November 9, 1994.  We affirm.


2
Wajda's motion was untimely under Federal Rule of Appellate Procedure 4(a)(5), as he filed it more than thirty days after the time for filing a notice of appeal had expired.  Although the motion was timely under Federal Rule of Appellate Procedure 4(a)(6) (party has 180 days from entry of judgment to file extension motion based on lack of notice of judgment), the district court correctly denied it.  Wajda had adequate notice that final judgment had been entered:  he received the November 1994 memorandum order resolving the remaining issues of the case, the clerk's file-stamp on the order noted the date judgment was entered, and the judgment was appropriately entered on the docket sheet.  Compare L.Z. v. Parrish, 733 F.2d 585, 588-89 (8th Cir.1984) (denying untimely appeal;  although counsel did not receive separate entry of judgment, counsel received district court's memorandum order disposing of all claims, and counsel failed to diligently check status of case with clerk's office) with Buckeye Cellulose Corp. v. Braggs Elec. Constr., 569 F.2d 1036, 1038-39 (8th Cir.1978) (allowing untimely appeal where neither party received district court's order and judgment, and clerk's office assured counsel three times it would notify counsel of decision).


3
Accordingly, the district court is affirmed.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota